Citation Nr: 1607757	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic sleep disability.

3.  Entitlement to service connection for a chronic bilateral knee disability.

4.  What evaluation is warranted for follicular eczema (currently rated zero percent) from March 9, 2005?


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to March 2002 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2013, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a chronic sleep disability, and what evaluation is warranted for follicular eczema (currently rated zero percent) from March 9, 2005, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A chronic bilateral knee disability was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  

There is no evidence that additional records have yet to be requested.  Moreover, during the September 2013 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his current bilateral knee disability.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence has been presented showing the possibility that a current, chronic knee disorder is related to service, the Board finds that an etiology opinion is not "necessary."  It is noted, however, that the knees have been examined, and while he has made complaints of knee pain, findings have revealed essentially normal knees.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service treatment records indicate that the Veteran presented on February 23, 2002, with complains of bilateral knee pain for three weeks with an increase in pain in the last week.  Physical examination indicated an enlarged bony prominence on tibular head.  There was tenderness all around tibia head.  The Veteran was diagnosed as having Osgood Schlatters.  It was noted, "first presentation, see if any improvement before considering EPTS."  X-rays were not ordered.  He was told to rest, ice, elevate, and return if no improvement in six to ten days.  There are no other knee complaints, findings or diagnoses during service.  Moreover, there is no showing that any knee pathology interfered with the performance of his duty during the second period of duty.

Thus, despite one incidence of knee symptoms during active service, the Board cannot conclude a "chronic" knee condition was incurred during service.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  After both periods of active service, on the clinical examination for National Guard duty in April 2006, the Veteran's lower extremities were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his April 2006 examination, he denied ever having swollen or painful joints, and knee trouble (e.g., locking, giving out, pain or ligament injury, etc.).  Thus, there is no medical evidence that shows that the Veteran sustained a chronic bilateral knee disorder during service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current disability.  The Veteran was diagnosed as having patellofemoral syndrome of the bilateral knees in December 2006.  The impression following X-ray study was of normal knees.  The question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In this case, however, no medical professional has ever related this condition to the appellant's military service.  The Board notes that the Veteran underwent a VA general medical examination for service connection for a skin condition and for nonservice-connected pension benefits in December 2006 at which time he reported that there was no known injury but that three weeks after returning from Iraq, he noticed when attempting to run, after a mile and a half, he had pain to bilateral knees which decreased shortly after he was able to stop running and cool down.  The Veteran's DD Form 214 indicates that he had service in Iraq from March 6, 2004 until February 17, 2005.  Thus, three weeks after his return from Iraq would have been the day after his discharge from active service.  It is noteworthy that the Veteran filed a claim for compensation in December 2005.  At that time he did not file a claim for service connection for his knees.  This is inconsistent with any assertion that his knee pain began during his active duty service because it is reasonable to conclude that if he believed that he had knee pain within three weeks of returning from Iraq, he would have claimed service connection for it at that time.  

Thus, the record is absent evidence of a chronic bilateral knee disorder during service and competent evidence of a nexus between the current bilateral knee diagnosis and his active duty service.

The Board acknowledges that the Veteran contends that his current bilateral knee disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of such bilateral knee disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic bilateral knee disability is denied.


REMAND

At the September 2013 Travel Board hearing, the Veteran testified that he been treating with VA physician for his psychiatric and sleep disorder symptoms at Aspinwall and had attended a group therapy session at a private facility in Green Tree, Pennsylvania.  The Veteran testified that prior to going to the VA facility in Aspinwall.  The Veteran also testified that he had been treated about a month prior at VA facility.  He also reported that he received treatment at the VA facility in Oakland for his psychiatric symptoms as well as his skin condition.  

The file includes VA treatment records from Highland Drive VAMC, University Drive VAMC (Oakland), and H.J. Heinz VAMC (Aspinwall) from February 2007 to February 2009.  As such, current VA treatment records for a psychiatric disorder, a sleep disorder, and service connected skin disorder should be obtained and associated with the file.  The Veteran should also be asked to identify all private treatment for any psychiatric disorder, sleep disorder, and service-connected skin disorder and provide authorization to allow VA to obtain such records.

The Veteran also testified that his skin disorder has flare-ups.  Skin lesions are a symptom that can be observed through the senses; as such, the Veteran's statements concerning experiencing periods of skin flare-ups are competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When a Veteran's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (VA skin examination during the remission phase of the condition did not accurately reflect the elements of the present disability).  Accordingly, on remand, the Veteran should be afforded a VA skin examination that occurs during an active outbreak of his symptoms.  

Further, the record indicates that the Veteran has not been diagnosed as having PTSD related to his active duty service, but with adjustment disorder with mixed anxiety and depressed mood which appeared to be linked to a number of current events such as working, going to school, and separating from his girlfriend.  The Board notes that on his Post-Deployment Health Assessment dated January 29, 2005, the Veteran reported seeing someone wounded, killed, or dead during deployment; feeling that he was in great danger of being killed; having little interest or pleasure in doing things; feeling down, depressed, or hopeless; having thoughts that he would be better off dead or hurting himself in some way; having nightmares about an experience that was so frightening, horrible or upsetting, trying hard not to think about it or going out of his way to avoid situations that remind him of it; being constantly on guard, watchful, or easily startled; feeling numb or detached from others, activities, or his surroundings.  The August 2007 VA examiner noted that the Veteran's administrative folder and available medical records were reviewed.  The examiner also noted that the Veteran was not treated for any psychiatric problem while in the military.  The examiner, however, did not make any comment on the Post-Deployment Health Assessment dated in January 2005 which clearly documented some psychiatric symptoms.

Accordingly, on remand, the Veteran should be afforded a VA psychiatric examination to determine if any current psychiatric disorder is related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his psychiatric disorder, sleep disorder, and skin disorder that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including VA treatment records from March 2009 to the present from Highland Drive VAMC, University Drive VAMC (Oakland), and H.J. Heinz VAMC (Aspinwall), should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA examination by either a psychiatrist or a psychologist.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service, specifically on the January 2005 Post-Deployment Health Assessment.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA skin examination by a dermatologist or other appropriate examiner.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

To the extent feasible, this VA skin examination should be conducted at a point in time that the Veteran's skin disorder is in an active phase. The RO should advise the Veteran that if his symptoms are unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination for another date. 

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for an aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


